Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                         ADVANCE SHEET HEADNOTE
                                                                  September 17, 2018

                                        2018 CO 76

No. 17SC241, Lewis v. Taylor—Uniform Fraudulent Transfer Act—Ponzi Schemes—
Reasonably Equivalent Value.

       The supreme court holds that under the Colorado Uniform Fraudulent Transfer

Act (“CUFTA”), an innocent investor who profits from his investment in an equity-type

Ponzi scheme, lacking any right to a return on investment, does not provide reasonably

equivalent value based simply on the time value of his investment. In this case, an

investor unwittingly invested in a Ponzi scheme. Before the scheme’s collapse, he

withdrew his entire investment, plus a profit. A court-appointed receiver sued to claw

back the investor’s profits under CUFTA section 38-8-105(1)(a), C.R.S. (2018), which

provides that a “transfer made . . . by a debtor is fraudulent as to a creditor . . . if the

debtor made the transfer . . . [w]ith actual intent to hinder, delay, or defraud any

creditor of the debtor.” The investor raised an affirmative defense, § 38-8-109(1), C.R.S.

(2018), contending he could keep his profit because he “took in good faith and for a

reasonably equivalent value.” Because the time value of money is not a source of

“value” under CUFTA and equity investors have no guarantee of any return on their

investments, the supreme court concludes that the investor did not provide “reasonably
equivalent value” in exchange for his profit. Accordingly, the supreme court reverses

the judgment of the court of appeals.
                     The Supreme Court of the State of Colorado
                     2 East 14th Avenue • Denver, Colorado 80203

                                        2018 CO 76

                          Supreme Court Case No. 17SC241
                        Certiorari to the Colorado Court of Appeals
                         Court of Appeals Case No. 13CA239

                                        Petitioner:

                   C. Randel Lewis, solely in his capacity as receiver,

                                            v.

                                       Respondent:

                                       Steve Taylor.

                                    Judgment Reversed
                                          en banc
                                     September 17, 2018


Attorneys for Petitioner:
Gilbert Law Office, LLC
Michael T. Gilbert
       Denver, Colorado

Attorneys for Respondent:
Podoll & Podoll, P.C.
Richard B. Podoll
Robert A. Kitsmiller
      Greenwood Village, Colorado

Foley & Mansfield, PLLP
Dustin J. Priebe
      Englewood, Colorado
Attorneys for Amici Curiae Gerald Rome, Securities Commissioner for the State of
Colorado, and the North American Securities Administrators Association:
Cynthia H. Coffman, Attorney General
Russell B. Klein, Deputy Attorney General
Charles J. Kooyman, Assistant Attorney General
      Denver, Colorado




JUSTICE HOOD delivered the Opinion of the Court.
JUSTICE HART dissents.

                                        2
¶1     Steve Taylor unwittingly invested millions of dollars in what proved to be a

massive Ponzi scheme. Under the scheme, investors such as Taylor provided equity to

various ostensibly legitimate investment companies. Those investors could withdraw

the profits (if any) from their investments, but there was no guaranteed return. Before

the scheme’s collapse, Taylor fortuitously withdrew his entire investment, plus nearly

half a million dollars in profit. Other, less-fortunate investors failed to escape in time

and bore the brunt of the collapse; they eventually lost millions.

¶2     After the Ponzi scheme’s collapse, a court-appointed receiver brought what is

commonly referred to as an “actual fraud” claim under the Colorado Uniform

Fraudulent Transfer Act (“CUFTA”) section 38-8-105(1)(a), C.R.S. (2018), to claw back

Taylor’s profits. As an innocent investor, Taylor argued he should be allowed to keep

the money, contending (in the words of a statutory affirmative defense) that he

provided “reasonably equivalent value” in exchange for his profits. A division of the

court of appeals concluded that Taylor was not precluded as a matter of law from

keeping some of the profit, because he may have provided reasonably equivalent value

in the form of the time value of his investment. The receiver appealed.

¶3     In this opinion, we consider whether Taylor may keep profit exceeding his initial

investment based on the time value of money.          We hold that he may not: Under

CUFTA, an innocent investor who profited from his investment in an equity-type Ponzi

scheme, lacking any right to a return on investment, does not provide reasonably

equivalent value based simply on the time value of his investment. Therefore, we



                                             3
reverse the division’s judgment and remand for further proceedings consistent with this

opinion.

                          I. Facts and Procedural History1

¶4    Respondent Steve Taylor invested $3 million in several investment companies

run by Sean Mueller (the “Mueller Funds”).         Within thirteen months, Taylor had

withdrawn his entire investment, along with $487,305.29 in profit. The Mueller Funds

were later exposed as nothing more than a multi-million dollar Ponzi scheme. Even

before Taylor invested, the Mueller Funds were already insolvent. They continued to

diminish in value throughout Taylor’s investment period. Mueller used Taylor’s $3

million primarily to fund other investors’ withdrawals, including some of Taylor’s own

withdrawals. And most of Taylor’s withdrawals were funded by new contributions

from other investors.

¶5    Though Taylor was fortunate to have withdrawn his full investment plus a profit

before things went south, other investors weren’t nearly so lucky. About ninety-five

investors lost a total of approximately $72 million in the Mueller Funds after the scheme

collapsed. Following that collapse, the trial court appointed the petitioner, C. Randel

Lewis, as receiver (“the Receiver”) for the Mueller Funds to collect and distribute assets

among the losing investors.



1 This is the second time this case has come before us. See Lewis v. Taylor, 2016 CO 48,
375 P.3d 1205 (holding that CUFTA’s time limitations provision may be tolled by
express agreement). The issue we resolved in that opinion, however, is irrelevant to the
one we confront here. So, we discuss only the facts and procedural history relevant to
the issue we address in this opinion.

                                            4
¶6     The Receiver sued under CUFTA section 38-8-105(1)(a) to recover Taylor’s nearly

$500,000 profit from the scheme. Taylor asserted an affirmative defense under CUFTA,

arguing he should be able to keep his profits because (1) he was an innocent investor

who didn’t know the Mueller Funds were a Ponzi scheme, and (2) he provided

“reasonably equivalent value” in exchange for his profits. The Receiver contended that,

as a matter of law, Taylor must disgorge his profits and was entitled to keep only the $3

million representing his initial investment. The parties cross-filed motions for summary

judgment. The trial court granted summary judgment in the Receiver’s favor,

concluding Taylor did not provide reasonably equivalent value in exchange for his

profits as a matter of law.

¶7     Taylor appealed and a division of the court of appeals reversed. Lewis v. Taylor,

2017 COA 13, ¶ 34, __ P.3d __. Observing that this was an issue of first impression in

Colorado on which other jurisdictions were split, id. at ¶ 14, the division concluded the

trial court erred by not considering the time value of Taylor’s $3 million investment

when determining whether he provided reasonably equivalent value in exchange for

his profits. Id. at ¶ 27. It reasoned the case should be remanded for further factual

findings to determine whether Taylor provided reasonably equivalent value—in the

form of the time value of his initial investment—in exchange for each transfer of money

he received from the Mueller Funds. Id. at ¶¶ 28–32.




                                           5
¶8       The Receiver petitioned this court to review the division’s judgment, and we

granted his petition.2

                                 II. Standard of Review

¶9       This case requires us to review a trial court’s order granting summary judgment

and questions of statutory interpretation, both of which we review de novo. Front

Range Res., LLC v. Colo. Ground Water Comm’n, 2018 CO 25, ¶ 15, 415 P.3d 807, 810

(summary judgment); State Farm Mut. Auto Ins. Co. v. Fisher, 2018 CO 39, ¶ 12, 418
P.3d 501, 504 (statutory interpretation).

                                       III. Analysis

¶10      We begin with a brief overview of common Ponzi schemes. Then, we discuss the

CUFTA framework at issue here, highlighting the affirmative defense pertaining to

transfers made in good faith and for reasonably equivalent value. Finally, we turn to

the sole issue this case presents: Whether Taylor provided reasonably equivalent value

in exchange for the profits he received. We focus on how the legislature has defined the

term “value” and consider whether that definition encompasses the time value of an

equity investor’s money. While we conclude the language of the statute does not

include the time value of money on an investment that an equity investor knew could




2   We granted certiorari to review the following reframed issue:
         Whether, as a matter of first impression in Colorado, the court of appeals
         erred by holding that Colorado’s Uniform Fraudulent Transfer Act
         permits an innocent investor who profited from his investment in a Ponzi
         scheme to keep some of the profit based on the time value of money as
         “reasonably equivalent value” for the profit.

                                              6
be lost entirely, we nonetheless examine the split in caselaw on which the parties aimed

their attention. In surveying that caselaw, we see an important distinction between

cases in which an investor had a contractual right to a return on investment and those

in which, as here, the investor had none. We see nothing in the extra-jurisdictional

caselaw that militates against the conclusion we reach based on Colorado’s statutory

scheme: An equity investor in a Ponzi scheme, lacking any right to a return on

investment, is not entitled to keep profits based simply on the time value of money.

                                  A. Ponzi Schemes

¶11   Generally speaking, a Ponzi scheme is a “fraudulent investment scheme in which

money contributed by later investors generates artificially high dividends or returns for

the original investors, whose example attracts even larger investments.” Ponzi Scheme,

Black’s Law Dictionary (10th ed. 2014).

¶12   But not all Ponzi schemes take the same form. See Finn v. All. Bank, 860 N.W.2d
638, 652 (Minn. 2015) (noting in many Ponzi schemes “there is no legitimate source of

earnings,” but that “not every Ponzi scheme lacks a legitimate source of earnings”). For

instance, one common type of Ponzi scheme involves the Ponzi schemer entering into a

contract with an individual investor, under which the schemer promises to repay the

investor’s principal with interest payments. See Spencer A. Winters, The Law of Ponzi

Payouts, 111 Mich. L. Rev. 119, 137 (2012) (describing different types of Ponzi schemes).

This scheme is commonly called a fixed-income Ponzi scheme. See id. at 123. By

contrast, in an equity-type Ponzi scheme, the Ponzi schemer does not promise any rate



                                           7
of return. Id. at 137. Instead, the Ponzi schemer acts as an investment company,

promising to invest the funds and pay out the earnings—if any—that accrue. Id.

¶13    The Mueller Funds were an equity-type Ponzi scheme. The Receiver contends

that this fact is crucial to understanding why Taylor must disgorge his profit: If Taylor

wasn’t entitled to any return on his investment, the argument goes, then he did not

provide reasonably equivalent value in the form of the time value of his investment. In

response, Taylor does not dispute that the Mueller Funds were an equity-type Ponzi

scheme. He counters that the type of Ponzi scheme does not matter under CUFTA.

CUFTA, he asserts, simply seeks to keep debtors from placing assets beyond the reach

of creditors, rather than offering courts an opportunity to usurp the role of the

legislature by seeking to impose equity among winning and losing investors after a

Ponzi scheme collapses.

¶14    In evaluating these competing assertions, we turn first to the language of

CUFTA.

                                 B. CUFTA Framework

¶15    The Receiver sued Taylor under CUFTA section 38-8-105(1)(a), which provides

that a “transfer made . . . by a debtor is fraudulent as to a creditor . . . if the debtor made

the transfer . . . [w]ith actual intent to hinder, delay, or defraud any creditor of the

debtor.” Thus, a transfer made by the Mueller Funds was fraudulent as to Taylor if the

Mueller Funds made the transfer with the intent to defraud the losing investors. But

CUFTA section 38-8-109(1), C.R.S. (2018), also contains an affirmative defense,

providing that a “transfer . . . is not voidable under section 38-8-105(1)(a) against a

                                              8
person who took in good faith and for a reasonably equivalent value” (emphasis

added).

¶16    Here, the parties don’t dispute that the transfers from the Mueller Funds to

Taylor were fraudulent under section 38-8-105(1)(a) or that Taylor was an innocent

investor who withdrew his investment and profits in good faith under section

38-8-109(1). Rather, the parties dispute only the second prong of CUFTA’s affirmative

defense—that is, whether Taylor gave reasonably equivalent value in exchange for his

approximately $500,000 profit.

¶17    With this framework in mind, we address that issue below.

          C. The Time Value of Money Does Not Constitute Reasonably
               Equivalent Value in an Equity-Type Ponzi Scheme

¶18    The Receiver contends that the division erred by concluding Taylor may have

provided reasonably equivalent value in exchange for his false profits because of the

time value of his investment in the scheme.          Taylor disagrees.     Thus, our answer

depends on how we interpret “reasonably equivalent value” under CUFTA.

¶19    “In construing a statute, we seek to give effect to the General Assembly’s intent

by according words and phrases their plain and ordinary meanings.” Fisher, ¶ 12, 418
P.3d at 504. If the statutory language is clear and unambiguous, we apply it as written

and need not resort to interpretive rules of statutory construction. Id.

¶20    The phrase “reasonably equivalent value” is not defined in CUFTA, but “value”

is. Section 38-8-104(1), C.R.S. (2018), provides, “Value is given for a transfer . . . if . . .




                                              9
property is transferred or an antecedent debt is secured or satisfied . . . .” (emphases

added). And CUFTA further defines the terms used to define “value” as follows:

      •     “Property means anything that may be the subject of ownership.”
            § 38-8-102(11), C.R.S. (2018) (emphasis added and internal quotation marks
            omitted).

      •     “Debt means liability on a claim.” § 38-8-102(6) (emphasis added and internal
            quotation marks omitted).

      •     “Claim means a right to payment, whether or not the right is reduced to
            judgment . . . .” § 38-8-102(3) (emphasis added and internal quotation marks
            omitted).

¶21   Based on these provisions, equity investors do not provide any “value” in

exchange for profits they receive exceeding the amount of their investment. First, we

note that the statutory scheme does not identify the time value of money as a source of

value. Had the legislature wanted to make the affirmative defense sweep so broadly, it

could have done so explicitly.      Yet, it did not.   Second, equity investors have no

guarantee of any return—even for the time value of their investments. It follows, then,

that when an equity investor withdraws more money than he invested, he has not

provided any “value,” as CUFTA defines it, in exchange for his profit.          In these

circumstances, he provides no property that actually yields any true profit. And in

paying the investor more than he invested, the Ponzi schemer doesn’t satisfy an

antecedent debt or a claim that the investor has because the investor has no right to any

return on investment. Thus, CUFTA does not define “value” to include the time value

of money.




                                            10
¶22   Accordingly, CUFTA’s plain language resolves this question in the Receiver’s

favor—that is, Taylor did not provide “reasonably equivalent value” in exchange for

the profit he received.3 But, in observing that this is an issue of first impression in

Colorado, the parties focus much of their analysis (as did the division) on how other

jurisdictions have grappled with whether innocent investors who profit from Ponzi

schemes provide reasonably equivalent value under similar versions of the Uniform

Fraudulent Transfer Act (“UFTA”). We join them in examining these cases to see if

their reasoning compels a result at odds with our reading of Colorado’s statutory

scheme.

¶23   The Receiver points to cases providing “the general rule is that to the extent

innocent investors have received payments in excess of the amounts of principal that

they originally invested, those payments are avoidable as fraudulent transfers.” E.g.,

Donell v. Kowell, 533 F.3d 762, 770 (9th Cir. 2008). This is the majority view in the




3 In his briefing and at oral argument, Taylor asserted that a claim under CUFTA was
the wrong one for the Receiver to have brought. He doubled down on the argument
that CUFTA isn’t concerned with equality among creditors, but is instead designed to
ensure that a debtor doesn’t put assets beyond the reach of creditors. Thus, the proper
resolution, he stressed, should come from the General Assembly—not us. But Taylor
does not dispute that any transfers from the Mueller Funds to Taylor were fraudulent
under section 38-8-105(1)(a)—i.e., the CUFTA claim that the Receiver brought. The
division noted as much in its opinion, Lewis v. Taylor, 2017 COA 13, ¶ 9 (“The parties
do not dispute that . . . any transfers from the fund to Taylor were fraudulent
under section 38–8–105(1)(a).”). And in his motions on summary judgment in the trial
court, Taylor argued only that he was an innocent investor who provided reasonably
equivalent value and, thus, was entitled to keep his profit under CUFTA section 38-8-
109(1). Therefore, we reject Taylor’s argument that a claim under CUFTA was the
wrong one for the Receiver to have brought.

                                          11
federal courts. See Janvey v. Brown, 767 F.3d 430, 441–42 (5th Cir. 2014); Perkins v.

Haines, 661 F.3d 623, 627 (11th Cir. 2011); In re Hedged-Invs. Assocs., Inc., 84 F.3d 1286,

1290 (10th Cir. 1996); Scholes v. Lehmann, 56 F.3d 750, 757–59 (7th Cir. 1995). The

rationale for this view is that innocent Ponzi-scheme investors don’t provide

“reasonably equivalent value” for the net profit they receive because the profit isn’t

from an actual business venture—rather, payments exceeding an investor’s principal

merely further the scheme by depleting the debtor’s assets under the guise of a

profitable business. See, e.g., Donell, 533 F.3d at 777. But this approach also allows

innocent investors to keep their investment, reasoning that return of the investor’s

investment is for “value,” (under UFTA’s definition) as payment of “an antecedent

debt”: the claim for restitution or fraud that the investor would have against the debtor.

Id. at 777–78; Brown, 767 F.3d at 443.

¶24    Taylor argues those cases were wrongly decided and instead encourages us to

adopt the view of another line of cases, focusing on the discrete transactions between

the debtor and transferee to decide whether the parties exchanged each payment for a

reasonably equivalent value. See, e.g., In re Carrozzella & Richardson, 286 B.R. 480,

488–90 (D. Conn. 2002); In re Unified Commercial Capital, Inc., 260 B.R. 343, 351 (Bankr.

W.D.N.Y. 2001). These cases cite the narrow language in UFTA statutes that refer to “A

transfer” as not being void “against a person who took in good faith and for a

reasonably equivalent value,” § 38-8-109(1) (emphasis added), to reason that this

determination shouldn’t focus on whether the debtor was running a Ponzi scheme—

unlike the cases on the other side of the split—but rather whether the innocent investor

                                            12
provided reasonably equivalent value for each transfer he received from the debtor.

See, e.g., Carrozzella, 286 B.R. at 488. That is the approach the division adopted here.

Lewis v. Taylor, 2017 COA 13, ¶¶ 26–27.

¶25    The cases on which the division relied, however, pertain to a situation different

from the one at issue here. In those cases, the debtor (i.e., the Ponzi schemer) contracted

with individuals, promising to eventually repay their principal investment, plus

interest. See Carrozzella, 286 B.R. at 483–84 (involving a scheme promising between

eight and twelve percent interest on investment); Unified Commercial Capital, 260 B.R.

at 346–47 (promising twelve percent interest on investment). And the contractual right

to interest on investment creates a time value to money constituting reasonably

equivalent value under the statute. See Carrozzella, 286 B.R. at 491 (“In exchange for

the interest paid to the [investors], the Debtor received a dollar-for-dollar forgiveness of

a contractual debt. This satisfaction of an antecedent debt is ‘value,’ . . . and in this case

‘reasonably equivalent value.’”); Unified Commercial Capital, 260 B.R. at 351 (noting

that holding otherwise would ignore “the universally accepted fundamental

commercial principal [sic] that, when you loan an entity money for a period of time in

good faith, you have given value and are entitled to a reasonable return”).

¶26    A contractual right to interest was critical to the holding in the cases concluding

that the investors provided reasonably equivalent value. See Carrozzella, 286 B.R. at

490–91 (“Had the insolvent Debtor simply given away money without an

extinguishment of an underlying debt, the situation would be different.”); cf. In re

Unified Commercial Capital, 2002 WL 32500567, *8 (W.D.N.Y. June 21, 2002), aff’g 260

                                             13
B.R. 343 (“If a person invests money with the understanding that he will share in the

profits produced by his investment, and it turns out that there are no profits, it is

difficult to see how that person can make a claim to receive any more than the return of

his principal investment. The false representation by the Ponzi schemer that he is

paying the investor his share of the profits, which are in fact nothing more than funds

invested by other victims, cannot alter the fact that there are no profits to share.”).

¶27    Here, Taylor had no contractual right to interest. In fact, he had no right to any

profit. Instead, Mueller acted as an investor and agreed to pay out only the earnings

that accrued—if any—from Taylor’s investment. It’s clear, then, that there was no “time

value” to Taylor’s investment, because he wasn’t guaranteed any return on his

investment. Simply put, Taylor didn’t provide reasonably equivalent value in exchange

for his false profits because he wasn’t entitled to receive anything from his investment.

Thus, the cases relied upon by Taylor and the division are inapposite.

¶28    The division reasoned (and Taylor argues) that rejecting the view of the cases on

which it relied would require trade creditors to disgorge any amount they received

above their own cost of providing goods or services. Lewis v. Taylor, 2017 COA 13,

¶ 23. We need not resolve such a question because this case involves an equity investor,

not a trade creditor. Even so, the division’s reasoning overlooks the “antecedent debt”

that a trade creditor exchanges in return for payment of the goods and services from the

Ponzi schemer.

¶29    Still, Taylor argues that CUFTA “intrinsically acknowledges the time value of

money.”     Again, we disagree.      Innocent investors in Ponzi schemes involving a

                                             14
contractual right to interest payments in addition to the return of the principal

investment might arguably provide reasonably equivalent value, as the Carrozzella

court recognized, in the form of “a dollar-for-dollar forgiveness of a contractual debt.”4
286 B.R. at 491 (emphasis added). But in an equity-type Ponzi scheme, the innocent

investor who profits can point to nothing that ties his false profit to “value” that he

provided the debtor under CUFTA’s provisions defining that term. The question isn’t

whether there is time value to money generally—it’s whether CUFTA recognizes that

concept in its provisions defining “value.” And (as applied to an equity-type Ponzi

scheme) it does not.

                                    D. Application

¶30   Because CUFTA does not identify the time value of money as a source of value,

and because Taylor was an equity investor to whom no return was guaranteed, Taylor



4 The Receiver argues that such contracts are void against public policy because “any
award of [interest] damages would have to be paid out of money rightfully belonging to
other victims of the Ponzi scheme.” See Brown, 767 F.3d at 441–42 (internal citation and
quotation marks omitted). Because the Ponzi scheme at issue in this case does not
involve a contractual right to interest, we do not decide whether an innocent investor in
that type of Ponzi scheme would be entitled to keep any money exceeding his
investment. We discuss Carrozzella, 286 B.R. at 491, and Unified Commercial Capital,
260 B.R. at 351, merely to illustrate why Taylor’s reliance on the reasoning in those cases
is misplaced.     Similarly, Taylor contends we should reject “the Ponzi-scheme
presumption,” which, he argues, holds that any payments of profit by a Ponzi schemer
to an investor are not for reasonably equivalent value. Taylor points to a trio of other
state supreme court opinions that he contends properly reject such a presumption. See
Janvey v. Golf Channel, Inc., 487 S.W.3d 560 (Tex. 2016); Finn v. All. Bank, 860 N.W.2d
638 (Minn. 2015); Okla. Dep’t of Sec. v. Blair, 231 P.3d 645 (Okla. 2010). The Receiver
argues those cases are distinguishable. Regardless, we have simply interpreted
CUFTA’s plain language to answer the question on which we granted certiorari. Thus,
we do not express any opinion on the so-called Ponzi-scheme presumption.

                                            15
cannot demonstrate that he provided reasonably equivalent value in exchange for his

false profits. Therefore, he is not entitled to keep the profits on his investment.

¶31    Though we ultimately conclude Taylor may not keep his profits, we note that our

reading of “value” under CUFTA entitles him to keep the $3 million representing his

initial investment.5 In short, as other courts have recognized, Taylor provided “value”

for the return of his $3 million investment as the payment of “an antecedent debt”—

namely, the claim for restitution or fraud he would have had against the Mueller Funds.

See, e.g., Donell, 533 F.3d at 777–78.

                                     IV. Conclusion

¶32    We hold that under CUFTA, an innocent investor who profits from his

investment in an equity-type Ponzi scheme, lacking any right to a return on investment,

does not provide reasonably equivalent value based simply on the time value of his

investment. Because the division incorrectly concluded that Taylor may be entitled to




5 In concluding the opposite, the division below observed that allowing investors to
keep the amount of their initial investment under this rationale was “fraught with
contradiction,” because a defrauded investor would also be entitled to prejudgment
interest on his restitution claim (thus, being entitled to an amount exceeding his initial
investment) and, regardless, it would be improper “to consider a purely hypothetical
restitution claim” under CUFTA. Lewis v. Taylor, 2017 COA 13, ¶ 18. But CUFTA
explicitly defines claim as “a right to payment, whether or not the right is reduced to
judgment . . . .” § 38-8-102(3) (emphasis added). Plus, Taylor doesn’t have a right to
prejudgment interest because he received his $3 million initial investment back and
nearly $500,000 in profit. See Bedard v. Martin, 100 P.3d 584, 589 (Colo. App. 2004)
(concluding that where plaintiff accepted payment “representing the full purchase price
of the property, he lost his right to recover prejudgment interest”).

                                             16
keep some of his profits due to the time value of his investment, we reverse its

judgment and remand for further proceedings consistent with this opinion.

JUSTICE HART dissents.




                                         17
JUSTICE HART, dissenting.

¶33    Ponzi schemes are tragedies, and, here, the Receiver’s interest in being able to

take some of Taylor’s “false profits” to cover losses of others who invested in the

Mueller Funds is understandable. One can certainly debate the equities of such an

effort at redistribution of losses amongst innocent parties. But the Colorado Uniform

Fraudulent Transfer Act (“CUFTA” or the “Act”) cannot be used to effectuate this

laudable goal. I respectfully dissent.

¶34    The majority makes two interrelated errors. First, like the district court, the

majority appears to consider not the individual transfers made from the Mueller Funds

to Taylor, but the investment scheme as a whole, and the total amount ultimately paid

out to Taylor. CUFTA requires consideration of each individual transfer. Second, the

majority assumes that because Taylor was an equity investor, he had no “claim” to

payments made in excess of his principal.

¶35    By its plain language, CUFTA requires analysis of each individual transfer to

evaluate 1) whether it was fraudulent as defined by section 38-8-105, C.R.S. (2018) and

2) whether the affirmative defense established by section 38-8-109(1), C.R.S. (2018)

applies. In both of those sections of the law, and indeed throughout the Act, the words

direct our attention to the question of whether “a transfer” can be challenged under

CUFTA. This language requires assessment of individual transfers—not a package of

transfers.

¶36    The only other state supreme courts to consider this question have reached the

same conclusion. See Oklahoma Dept. of Sec. ex rel. Faught v. Blair, 231 P.3d 645 (Okla.

                                            1
2010); Finn v. Alliance Bank, 860 N.W.2d 638 (Minn. 2015); Janvey v. Golf Channel, Inc.,

487 S.W.3d 560 (Tex. 2016). As the Texas Supreme Court recognized in considering how

the Texas Uniform Fraudulent Transfer Act should apply in the context of a Ponzi

scheme, “[v]alue must be determined objectively at the time of the transfer and in

relation to the individual exchange at hand rather than viewed in the context of the

debtor’s entire enterprise, viewed subjectively from the debtor’s perspective, or based

on a retrospective evaluation.” See Janvey, 487 S.W.3d at 582. The Minnesota Supreme

Court similarly recognized, in interpreting that state’s version of CUFTA, that “the

focus of the statute is on individual transfers, rather than a pattern of transactions that

are part of a greater ‘scheme.’” Finn v. Alliance Bank, 860 N.W.2d at 647.

¶37    As the court of appeals noted below, the district court’s findings indicate that

there were multiple individual transfers made from the Mueller Funds to Taylor

between September 1, 2006, and April 19, 2007. The district court made no findings as

to any of the individual transfers, and the investment agreement Taylor entered into

with Mueller is not part of the record.6 As a result, there was no way for the court of




6The fact that such an agreement exists does not appear to be in dispute. See Taylor’s
Op. Br. at pp.22–23, Lewis v. Taylor, No. 13CA239 (Jun. 20, 2013). According to Taylor,
he had a contractual right to make withdrawals upon demand at any time, “up to the
value of his investment account.” Id. at p.23. Thus, Taylor’s argument that the
payments he received from the Mueller Funds were made pursuant to the parties’
contract is, on its face, plausible.


                                            2
appeals to determine (and no way for us to determine) whether any of the individual

transfers were for “reasonably equivalent value.”

¶38    Reasonably equivalent value is a factual determination that Taylor is entitled to

have made as to each individual transfer. I agree with the majority that considering the

time value of money standing alone is not the correct way to evaluate whether each of

Taylor’s withdrawals was for reasonably equivalent value. Instead, at a minimum, the

trial court must consider the terms of Taylor’s investment agreement to determine

whether each individual transfer made to him was for reasonably equivalent value.7

Some of the transfers may have been for reasonably equivalent value; others may not

have. But each transfer should have been considered on its own, as CUFTA requires.

¶39    Additionally, the mere fact that Mueller’s Ponzi scheme was disguised as an

equity investment vehicle (rather than, say, a loan participation agreement involving

investor contracts specifying a rate of interest payable in periodic installments) does not

mean that Taylor had no “claim” to a return on his investment as the majority suggests.

In reaching that conclusion, the majority ignores the undisputed fact that Taylor had

rights under an investment agreement. While, as the majority points out, Taylor did not

have a right to a specified interest rate, he did apparently have the right to withdraw




7 The then-existing market conditions, the time value of money of Taylor’s principal,
and his lost opportunity costs might also be part of this evaluation as each is relevant to
a determination of reasonable equivalence. In other words, were the payments to
Taylor in excess of what he could reasonably expect to have received from an
investment vehicle of the variety he thought he had selected.

                                            3
either principal or interest at any time from the funds contained in his investment

account. See fn. 1, supra. Taylor exercised those rights. It may be true that until the

moment he exercised his right to withdraw either his principal or any supposed profit

on that principal, he did not have any claim to those funds. But each time he requested

a withdrawal from the Mueller Funds, Taylor established a claim to the amount

requested. And each time one of the Mueller Funds paid out on a claim for such funds,

it satisfied an antecedent debt pursuant to the investment agreement Taylor entered

into when he deposited $3 million with Mueller.

¶40    The fact that a Ponzi scheme does not generate true profit from an investor’s

deposited capital should be irrelevant to the determination of reasonably equivalent

value. An assessment of whether a transfer was made for reasonably equivalent value

under CUFTA should not be dependent upon the concealed intent of a transferor.

Rather—like section -109’s requirement of good faith—reasonably equivalent value is a

separately calculable factor that should be analyzed exclusively from the vantage point

of the innocent transferee. See Janvey, 487 S.W.3d at 582 (“Whether a debtor obtained

reasonably equivalent value in a particular transaction is determined from a reasonable

creditor’s perspective at the time of the exchange . . . without the wisdom hindsight

often brings.”)

¶41    Consequently, an investor who unwittingly received false profits should not be

divested of such amounts unless the principal he or she deposited could not have

plausibly generated such a return had it been managed in accordance with the parties’

investment agreement. To hold otherwise deprives transferees of a section -109(1)

                                          4
defense based on the transferor’s concealed conduct alone and ignores the provision’s

purpose, namely, to provide a complete defense to the innocent recipient of a

fraudulent transfer. The consequence of the majority’s approach is that no innocent

investor in a Ponzi scheme would ever be entitled to assert a section -109(1) affirmative

defense. Nothing in CUFTA suggests that result.

¶42   To return briefly to the equities, the majority notes that none of the Mueller

Funds’ investors had a right to return of their principal or a guarantee of profit. As

noted here, that was true until the moment any one of the investors exercised a

withdrawal right under his or her investment agreement. In the equity investment

context, one set of innocent investors should not be divested of funds (principal or

profit) already disbursed in order to benefit other persons who took on the very same

risk but unfortunately did not exercise the same withdrawal rights before the Ponzi

scheme collapsed. As harsh as it may appear to leave investors who did not cash out

their investment accounts, as Taylor did, with less than they believe they are due,

permitting a receiver to obtain judgments against those who withdrew and disposed of

funds they believed they were rightfully entitled to is equally unfair. It is also unwise

as it undermines the finality of investment transactions, which, in turn, will discourage

market participation.

¶43   For these reasons, I respectfully dissent.




                                            5